THE COURT.
The respondent has moved to dismiss this appeal on the ground that no transcript or hill of exceptions has been prepared or filed. It appears from the clerk’s certificate that notice of appeal was filed on October 16, 1941; that no proceedings for a hill of exceptions were ever instituted; that no transcript has been prepared; that the time for preparing a record has expired; and that an order was made and entered in the trial court on May 25,1942, terminating and dismissing the proceeding for procuring a transcript on appeal.
The motion is granted and the appeal is dismissed.